DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.  Claims 1, 8, and 14 are independent claims.
	This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  These Information Disclosure Statements have been placed in the application file and the information referred to therein has been considered as to the merits.

Specification
The disclosure is objected to because of the following informalities: 
a.  Pg. 1, lines 14-15  amend phrase to “communication between field devices”;
b. Pg. 12, line 9 amend phrase to “output 3072 of the isolation unit”.
Please proofread the specification to correct any other typographical, spelling or numbering of elements errors. Appropriate correction is required.
 

Claim Objections
Claim 3 is objected to because this claim in lines 2-3 recites the phrase “(claim 2 and 3 can be merged)”.  The phrase is an editing comment and not part of claim 3 and, thus, should be deleted. Appropriate correction is required.  
Claims 5 and 17 are objected to because the limitation “wherein the sensing unit comprises of an amplifier” is grammatically incorrect.  Please amend this limitation to recite “wherein the sensing unit comprises 
Claims 6 and 18 are objected to because the limitation “wherein the isolation unit comprises of an optocoupler” is grammatically incorrect.  Please amend this limitation to recite “wherein the isolation unit comprises 
Claims 8 and 14 are objected to because line 6 recites “a first winding of a transformer”  and line 8 recites “a second winding of a transformer”.  In the context of these limitations, it is unclear if “a transformer” refers to 2 different  transformers or the same transformer? If 2 different transformers, for clarity of claim language, the claim should be amended to recite in line 6 “a first transformer” and line 8 “a second transformer”.  Appropriate correction is required.
Claim 14 is objected to because the Examiner is unclear how to interpret this claim as the preamble recites “a system” but the body of the claim recites method steps of operation or use of the system.  To clarify interpretation of this claim, the Examiner suggests the following amendment or similar:

at least a programming unit configured to:
a)  generate periodic diagnostic pulse by a programing unit, the programming unit communicatively connected to the controller and a controller interface,
b)  provide the diagnostic pulse to a multiplexer to periodically apply the diagnostic pulses from the programming unit to a first winding of a transformer; 
c)  provide the diagnostic pulse to an isolation unit to periodically pass the diagnostic pulses from the programming unit to a second winding of a transformer; 
at least a sensing unit configured to:
d)  sense a voltage drop across a sense resistor, the sensing unit having an input connected to the sense resistor and an output connected to the programming unit; 
e)  compare the voltage drop across the sense resistor with a reference value voltage value; 
f)  communicate a sense signal based on the comparison to the programming unit; and 
g)  switch from a primary or a secondary module to the other based on the sense signal. 

Alternatively, claim 14 may be amended to recite “A method method of claim 14, …”.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claims 1-4, 15-16, and 20 with functional language italicized and generic placeholder and linking phrase in bold for claims 1-4, 15-16 and 20:

1.  An apparatus for detecting faults in a communication interface, the communication interface connected to a field device and a device bus comprising: 
a)  a controller configured to generate a device bus communication signal; 
b)  a programming unit communicatively connected to the controller and a controller interface, the programming unit configured to: 
a. detect faults in the communication interface; and 
b. generate periodic diagnostic pulses; 
c)  a transformer having a first winding connected to the controller interface and a second winding connected to the device bus; 
d)  a multiplexer connected to the programming unit configured to periodically apply the diagnostic pulses from the programming unit to the first winding; 
an isolation unit connected to the programming unit configured to periodically apply the diagnostic pulses from the programming unit to the second winding, 
f)  a sense resistor connected in series to the first winding of the transformer; and
g)  a sensing unit connected to the sense resistor and the programming unit, wherein the sensing unit is arranged to determine the voltage across the sense resistor, communicating the sensed voltage to the programming unit. 

2.  The apparatus of claim 1, wherein the programming unit is configured to: receive the field bus communication signal from the controller. 

3.  The apparatus of claim 1, wherein the programming unit is configured to: generate the diagnostic pulse based on the field bus communication signal. (claim 2 and 3 can be merged) 

4.  The apparatus of claim 1, wherein the programming unit is configured to: detect a fault in the transformer based on the signal from sensing unit. 

15.  The system of claim 14, wherein the programming unit is configured to: 
receive the field bus communication signal from the controller and generate the diagnostic pulse based on the field bus communication signal. 

the programming unit is configured to: 
detect a fault in the transformer based on the signal from sensing unit. 

20.  The system of claim 14, wherein the isolation unit: 
shorts the second winding of the transformer by periodically passing the diagnostic pulse to the second winding of the transformer.  

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for claims 1-4, 15-16, and 20 are shown in Fig. 3 and described in paragraphs [0039]-[0051] of the originally filed specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 16 recites the limitation “the voltage” that lacks antecedent basis. Appropriate correction is required. 
Claims 2-7 depend from claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claims 2 and 3, line 2 recite the limitation “the field bus communication signal” that lacks antecedent basis.  Appropriate correction is required.
Claim 3, line 2 recites the limitation “the diagnostic pulse” that is indefinite and lacks clarity as only the plural form of “diagnostic pulses” is claimed in claim 1, line 7.  Appropriate correction is required.
Claim 4, line 2 recites the limitation “the signal” that lacks antecedent basis.  Appropriate correction is required.

 In Claim 8:

b. Line 9 recites the limitation “the sensing unit” that lacks antecedent basis;
c. Line 15 recites the limitation “the other” that lacks antecedent basis; 
d. Lines 5-6 and 7-8 recites the limitation “the diagnostic pulses” that is indefinite and lacks clarity as only the singular form of “diagnostic pulse” is claimed in claim 8, line 3.  
Appropriate correction is required.
Claims 9-13 depend from claim 8 and inherit the deficiencies of claim 8.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim 11, line 2 and claim 13, lines 3-4 recite the limitation “the transformer”. Antecedent basis for the limitation of “the transformer” is unclear as claim 8 recites “a transformer” in both line 6 and line 8.  Appropriate correction is required.
Claim 11, line 2 recites the limitation “the signal” that lacks antecedent basis.  Appropriate correction is required.

In Claim 14:
a. Line 4 recites the limitation “the controller” that lacks antecedent basis; 
b. Line 9 recites the limitation “the sensing unit” that lacks antecedent basis;

d. Lines 5-6 and 7-8 recites the limitation “the diagnostic pulses” that is indefinite and lacks clarity as only the singular form of “diagnostic pulse” is claimed in claim 14, line 3.  
Appropriate correction is required.
Claims 15-20 depend from claim 14 and inherit the deficiencies of claim 14.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim 15, lines 2-3 recite the limitation “the field bus communication signal” that lacks antecedent basis.  Appropriate correction is required.
Claim 16, line 2 and claim 20, lines 2-3 recite the limitation “the transformer”. Antecedent basis for the limitation of “the transformer” is unclear as claim 14 recites “a transformer” in both line 6 and line 8.  Appropriate correction is required.
Claim 16, line 2 recites the limitation “the signal” that lacks antecedent basis.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and the objections set forth in this Office Action.

Reasons for Allowance 

As to independent Claims 1, 8, and 14, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  An apparatus for detecting faults in a communication interface, the communication interface connected to a field device and a device bus comprising: 
a)  a controller configured to generate a device bus communication signal; 
b)  a programming unit communicatively connected to the controller and a controller interface, the programming unit configured to: 
a. detect faults in the communication interface; and 
b. generate periodic diagnostic pulses; 
c)  a transformer having a first winding connected to the controller interface and a second winding connected to the device bus; 
d)  a multiplexer connected to the programming unit configured to periodically apply the diagnostic pulses from the programming unit to the first winding; 
e)  an isolation unit connected to the programming unit configured to periodically apply the diagnostic pulses from the programming unit to the second winding, 
f)  a sense resistor connected in series to the first winding of the transformer; and
wherein the sensing unit is arranged to determine the voltage across the sense resistor, communicating the sensed voltage to the programming unit. 

8.  A method for detecting faults in a communication interface, the communication interface connected to a field device and a device bus comprising: 
a)  generating periodic diagnostic pulse by a programing unit, the programming unit communicatively connected to the controller and a controller interface, 
b)  providing the diagnostic pulse to a multiplexer to periodically apply the diagnostic pulses from the programming unit to a first winding of a transformer; 
c)  providing the diagnostic pulse to an isolation unit to periodically pass the diagnostic pulses from the programming unit to a second winding of a transformer; 
d)  sensing a voltage drop across a sense resistor, the sensing unit having an input connected to the sense resistor and an output connected to the programming unit; 
e)  comparing the voltage drop across the sense resistor with a reference value voltage value; 
f)  communicating a sense signal based on the comparison to the programming unit; and 
g)  switching from a primary or a secondary module to the other based on the sense signal. 

14.  A system for detecting faults in a communication interface, the communication interface connected to a field device and a device bus comprising: 
a)  generate periodic diagnostic pulse by a programing unit, the programming unit communicatively connected to the controller and a controller interface, 
b)  provide the diagnostic pulse to a multiplexer to periodically apply the diagnostic pulses from the programming unit to a first winding of a transformer; 
c)  provide the diagnostic pulse to an isolation unit to periodically pass the diagnostic pulses from the programming unit to a second winding of a transformer; 
d)  sense a voltage drop across a sense resistor, the sensing unit having an input connected to the sense resistor and an output connected to the programming unit; 
e)  compare the voltage drop across the sense resistor with a reference value voltage value; 
f)  communicate a sense signal based on the comparison to the programming unit; and 
g)  switch from a primary or a secondary module to the other based on the sense signal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Alam (U.S. Publ. No. 2017/0111212 A1) teaches at least one processing device configured to detect a cable fault that divides a network segment into first and second portions and that communicatively disconnects the second portion from the first portion. The apparatus also includes repeater configured to communicatively connect the second portion of the network segment to the first portion of the network segment such that one or more devices associated with the first portion maintain communication with one or more devices associated with the second portion.
Benson et al. (U.S. Publ. No. 2018/0026809 A1) teaches a portable field maintenance tool may perform one or more tasks, such as communicating with a field device, powering a field device, diagnosing a field device, or diagnosing a communication link in a plant environment to which a field device is connected. The portable field maintenance tool may interact with field devices configured according to a number of different communication protocols, such as the HART protocol and the Fieldbus protocol. 
Jackson et al. (U.S. Publ. No. 2014/0097691 A1) teaches the power sensing device includes a power input interface in electrical communication with a current sensing circuit and a voltage sensing circuit. The current sensing circuit is connected to a load. The voltage sensing circuit is connected in parallel with the load. A metering integrated circuit and a micro-controller unit (MCU) are included. The metering integrated circuit receives a first analog signal indicating a load current value from the current sensing circuit, and a 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114 


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114